CauiTT of OLimlrvQL (\PPBfik                  OP'PIMA I
                   fDc 7HE SrTA-TE^ Of TizXAS                    U KIUIIM tt L
•tfe/Vfc IMYa/£ FkAucJs,                                  APPzIIanT Ri£>-S£
  MS.    •'                            ,   ..     *   -
 TfJfc 5TaT£ o'F "T&CAS,                                   AppeII€£-




              Oh) fklffioN FoLJ)Ua&Tiot)kici KeviEvJ
              F&om the COunT DF F)PP£rU
              Fleer JYisTejtT -&F Texas Rt HousTda/
              Ia/ CAtuz MO.OI-M-OOllS-CR., AFPiun'iuQ THE LON\fiLrTiDiO
                    O^fu CAU4E10D. ND^loOl feofin THE.
              J)k7c'i£T Count OF'-HfitaU County* Tkxte

        FILED IN
COURT OF CRIMINAL APPEALS

        JUL242u'3                                 reiih Mlue. Feanus
                                                  &\£Thbrr\ UNI t
                                                  3_6>£S ftasoto toad *tZ

                                                            jQpPe.llfiN7 Fko-St-



                                                                   RECEIVED IN
                                                              COURT OF CRIMINAL APPEALS

                                                                     JUL 212015

                                                                  Abel Acosta, Clerk
                ILd^jTijy F)F &eT/£< /WJ) Counsel
 JudaB
                                  \Dk~mlirr Jud&s.
                                 -J)k'7Z/*L.T CoudT OP
                                 HAtete CdumTX leM4

 p€ny-
                                  Mft.EglK, i-OLftSCXD
                                 ASzi£7flv7 hkTeJt-7 filTDttisy
                                  1X6 I F£Au£\ih); Sufle bDD
                                  H0U$7Dti7 Te*f\£ 77DO0L



 Pn Tim\                          A7T6tN& AT J-Alj
                                  XZIO £i&d9errT
                                  -Houston, Texfc




flPPellfitSJ fiTTOetJ&:             Ca$£i fl-A£££44




APPt\lflio"T?

                                     <266£ Pfiisoto Zofi-d*l
                                     ioi/E/fldV/Tat/^ 75^5/
a-noe^LV Fd as To K3y TEV.fr£ -n OOl
 X.d£Ml'\j1 OF TaeTiES fi^d £oum£E)                                     /
  TablE OF (LmTmls.                                              _//
  Xfs/dEX. oF fluThoeTiTfei.-                                         ///"

  Statement OF= "THE dflSE.                                             ±
  ftoc£clueftl MisToeV oF T^£ Cfl^a
  ^kTion Foe. ftEAjjfLui                                                    2
^i)id T*£ FiesT doueT oF Aprils EeeoMEouSiy dEteemirte.
  +ha4- rftPAE.llflnT doe^ not di'sPute. 4hn4- he lqa_s ftttSEMT
   uj\4K (Ioum^eI ftT the. fks_-TRift-\ heftei w^'on his moYioio
    TO 3ti R£idE_ Ttt£ $McllcTir\EMTGn£rno-GP-e>T 3)
  f^ U/f& APPellfthJT BtKlfE^l his Ri^hT TO be. PRe^EaJt R-T
      fill CR'iVicftI £7ft3E£ oF Tteiftl u)hE/u He uofts dEUiEd Vi£
       RiShT To b£ Pfc£<>EMT RT THE. Pfce>T*ml tteftfciN3
        ON) His OnOTlON/ TO SE+ flddE Tttfc :r*jdi£-TfnEUOT
   Realms Foe. Reuibuo                                                 x~

   P^tf/El                            - - -—     .                    .. n
   £-££.Tt FUlflTE oF SLt£.\)'iC-£.               .                     £




                                //
                       "Xmjex oF ftuThoeiTi£                      MO. OMH-OO-llS-CR.

                          ZT-fJ   THE
                   LoufCF OF CeimfrURl flPPEAU
                   Fdtl THE S7R73 OF T£XA£




vs.




                     /)pp£/toA)7J; &T/77om
              FdtDxcftET/DAJAey RevJB-w
  To THE HovomLIe CounT OF Celm'imL ®ppeoLs:
      £om£<> ajouj- fe/'M UjaYaje Pe/nock* HeezflfTEO.
  fiPpEllfitvL'iM THE nbD\/£ jSry/zd rtA/d MUmhEetid 
  PRo-SB.* flNd File* hte"P£TiTioio PaRJti&nzET/o/ufiay
  &£\J\E\aj?Pm£umT TO ZuiB. L%.\ TEXAS PuL^oF QpfkllwT
  P£DC£due.E&R.&fb->l_j4 SuPPo&T OF Thk pEtirioto For
  Review* ApPeIIa^t uoould P.E£p£c7fuiiy sAduj the Cduht
  fi<> PollOul£i




        F)PPe//aaj7 WAIVE* OfML AelumEv-r Si'ajCE ty Lau
  Fe caajTa«3uE wMour the A&ist                     S>7n7EmEi4T oF: The Case.
  On cfuhJE •-j.SsJ.6N fr FkETriaL HEAfzjjvg ua
  A NEuJ T&mL a&Quim Thar ''THE: TtZmi £0u&T £(ZfLE Fa/Ft/oQ
  TO ££cu£a [HisJ PKbsenob. r t A P&E-TtifiL HeuklinQ LaseJ ON
  7HE j£3Ali4-y Of THE TiNdktmEiOr OGAiriST Him*

                       PzoctLtluizfil History

  HPPEAI KIDS Fk/E££HT£J 70 THE fTteT COuaT Op FPPf£fi/S PlQ /Joi/SToaJj
  Texas, anJ ON HPe'iL J B, J. oi£, that Ldub.7 Affirmed appellator's
  dONViLT/Dtu ArtH ££/07£/0F APPEaU Ei£oiJEou£\y dsTezmlfijtL that
   *%PPE/JA*)T dOE£. hJAT dkPuTe. THAT /,£ uJftS P of Tej&i ujHem he was cltMizd tii£ fazhi to ee Pzes^t
    p)t the Ffo£ TarnI Heating oto his MOtfoio to £et AdN£ Foe £eu/£uj

  ~Th£> ZeASotJ J±U/jl£Tj£?ajm> £eufeuJ£,Aauld £e GtOAntb^ u*td£& ZuLcl l*&<3/£)tm~
  T/o THe. Ptoses cp>$>e the ftasr EouET $£ Appzm*          equcaie^u^v deH-^tml^e,
  THAI'*APPE.IIMT dOE* WOT dlSP\dc ThiE
   ^NdiCTmfiOT/mE^O- OR, Rt 3,). £&j*IEuj Shoidd biL&Zf\tr:iGJ%, At n# Rtod \s Cosiizam -id thIs CoueTs AEckion (m
   Rfc^QlL Vi. S-TflT£,^Z) S,W. 2d. HfcD CTEtl dRim ftPP^flMd THE .SuPeeLmE
   Coue-Ts decktoM \n1 f?ushEu \l- SPflliO Hm U.C. iiw. £l7W THE. EoazT OP APPzaU ^£Cjs./£>/0 k Mot LeseH Oaj THE Fact*
C0N7h/ueH in 7HE Vetoed OF TeJdL. THErJEaSJM K so FfHL OutjZ/HbtHE
 n/Mms OF ft Svid'iuAi Pa£>a=EEC(\aIV Fiwd tmo-t f< OPPetlAwT dGE£ Not
   dkPuTE th^rt hE wfcs PeesertT unU> TIoukisel ht -the PEE-TcmL
  HEAeirtQ Oi\i T5UME 3-5< 2.DIM . Pai^r, Kp ^omPIcums that HE UW<>
   MOT PJLESE^T       "THE NE^T dftY 1a)IiEns THE TlLifVL Cou(EX £i$NG.d
   THE 0(LdE£ c\Er\)YiioA TAE morfau To dismiss* THE Fi'ikT £_Ou<2T oFa^^
    Tue^ke^ ECeoweouSiV Fouwd THAT THE'* di^Tm£joT uoft^ R Pe£.-Te'(AL K%.ct£eJiio9-
   Ai eEPl£CT£d APPEllHhfT!! flPPeAL 6e'ief THE    I He" Kefte.iM9 Oco iTlfc FeAfo^is' (Y\OJ\om to Set AsidE THE
  Xhodk-Tmeivrr   £of\J«,TiTuT£d A .-h.EA&'irog AT Wlnldh hE hfld ft Kl9hT TO
   be PKe^Eivrr. See tex: lodl£ 
   R\QQA\\ Vl^ STATE. SAO- 2-IaX ad 4&0 Cx&L . CJCxrr\, APP. l<3T3 . fteoola V. STATE,
   T7 I £• UJ. 3-d 711, 715 fTEJC« APP- £oePus £-h\fci£ roan^t hita h& Mas a due PcodEss £i°ih44-o te.
  * Pe££e£0KJ •u) hEAJ6 YJ ££ hlS P*LE£E/Q££ hR£ A
  ]^l^°w\e6««^^V 5ubsfA^4-ial,4o 4J.Ei^ullioess oP his oPPoeWiY
 t.VA£^ °T — ^E ^A^F.-^^ex^ia U.S. AT TWS^W^;^
  SKiYdEE U 0)a^fichiA<>e.4+s.2qi \AS. E Pj£scee4ionfu&
£j±uj£u>" A/Jd Zeve&s'E The. decifiov oF ±hE FtesT CoueT oP Apffe*ls
 Ahd ^Ema/od 7A/k £AU£E Poo. A A)Els -?£/*// AHaf Foe AajV 0Fh££
 SlElfeF TO u>/\foh HPPEllAfUT tflA-y hE £^7lHeJ.
                                                            4?Es-p&dPuliy€ul*„'-HsJ
                                                     ~FeFH\ UJ/hne FMfiick "inssf/
                                                         tASThAM UfJtT
                                                       £&£ S Ptuko/0 Qcad *^X
                                                      JLoVEfady* YeM* TSZZl


                                   r*i-
                   L^EETlFftJlJ-E Op £g is To dEnT/FH 4J)aF n tiuie /W £0ee££T /lapy &P -die.
  FotEQoitoQ*' Apfe/Uufe &/3M/k,7 A7T0i»&k tFFte
  ftPPeliAlE Uiv/stDN, JIM FdANldr^Zvrte &oo, JJousTjaj, TbX&£
  7TD
 Thk is -To dEitiPy HaF A TEUE Aud /LdEEECT £OW OF 44)E
 F0££Q0iN9 '* P£7i4/0kj F0(l jjES^ET/'o/JAfLy ft£VJ~EL~>J'> U>fl£  P?0. £dx1i3o% £ap/7£>/ 47/r7ibPAusTrt),
  TkMZ TV7/J 0AJ T/xJ -JS-oIaV OF ZEuMLj.Dl£



                                               ktlU k/MHE fUfids t/nswi
                                                    FEfothm Unit*-
                                                Ql6>GS P&Soaj foal *2
                                                lOi/ElfiJ^TbcAs 7£%£l




CL: 1VsLouI6E feACl£l£
   £oa*>7 *f ClL/ffii^a/ F)FFkA/s
   p.d>£o\L J23DZ, &Pi4*l5i*4to*>
    f}us7/Hj TByChs 711/J




                                  -S-
Opinion issued April 28, 2015




                                       In The


                               Court of Appeals
                                      For The


                           jftrsft 3Bi*trtrt of {Eexaa

                               NO. 01-14-00715-CR



                     KEITH WAYNE FRANCES, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                               Harris County, Texas
                          Trial Court Case No. 1406601



                           MEMORANDUM OPINION

      Appellant Keith Wayne Francis pleaded guilty to possession of a controlled

substance and was sentenced to eight months' confinement in a State Jail Facility.

In a single issue, he argues that he is entitled to a new trial because the trial court
ruled on his motion to set aside the indictment without him being present. We

affirm.


                                   BACKGROUND


      On January 31, 2014, appellant was indicted for possession of less than one

gram of cocaine, with enhancements for two prior felony possession convictions.

On June 25, 2014, appellant and his counsel attended a pretrial hearing and

appellant's counsel filed several motions. One of those filings was a Motion to Set

Aside Indictment, alleging that "the State has provided insufficient evidence to

show that Mr. Francis possessed a controlled substance, other than the mere

possession of paraphernalia with residue." The following day, on June 26, 2014,

the trial court signed an order denying the motion to set aside the indictment. On

August 5, 2014, appellant entered a guilty plea.

                       PRESENCE AT PRETRIAL HEARING

          Appellant seeks reversal of his conviction and a new trial, arguing that "the

trial court erred by failing to secure [his] presence at a pretrial hearing based on the

legality of the indictment against him." He contends that the right to personal

presence at all critical stages of trial is a fundamental right recognized under the

U.S. Constitution, Rushen v. Spain, 464 U.S. 114, 117-18, 104 S. Ct. 453, 455

(1983), and codified by the Texas Legislature. See TEX. CODE Crim. Pro. Ann. art

28.01, § 1 (West 2006).
      The State disagrees, arguing that the appellant cannot show a violation of

article 28.01 because "there is no indication that the trial court held any type of

proceeding when it ruled on appellant's motion." The State also contends that the

"trial court did not violate appellant's constitutional right to be present when the

court denied his motion because appellant's presence was not reasonably related to

his opportunity to defend himself."

                                      ANALYSIS


      Article 28.01 provides that a defendant must be present during "any pretrial

proceeding." Tex. Code Crim. Pro. Ann. art 28.01. Appellant does not dispute

that he was present with counsel at the pretrial hearing on June 25, 2014. Rather,

he complains that he was not present the next day when the trial court signed the

order denying the motion to dismiss. The question presented here is whether the

trial court's entering an order denying appellant's motion to set aside the

indictment was a pretrial proceeding. We agree with the State that it was not.

      If the trial court holds a hearing on a defendant's pretrial motions, the

defendant is entitled, under the plain language of article 28.01, to be present. The

trial court may, however, take matters under advisement and make pretrial rulings

in the absence of a defendant. This distinction was addressed in Watkins v. State, a

case in which the appellant argued that the trial court's failure to conduct a hearing

in the defendant's presence on appellant's pretrial motion to dismiss his appointed
counsel violated article 28.01. 333 S.W.3d 771, 775-76 (Tex. App.—Waco 2010,

pet. ref d). The trial court in that case "entered an order in which it stated that it

had considered [the appellant's] motion and denied it." Id. at 775. The Waco

Court of Appeals examined the relevant case law, ultimately concluding this did

not amount to a pretrial proceeding at which the appellant was required to be

present under article 28.01.

             In Riggall v. State, the Court of Criminal Appeals determined
      that the trial court's actions constituted a "proceeding" under article
      28.01, by noting that the written order overruling Riggall's motion to
      dismiss recited that the cause "came on to be heard" and contained
      four paragraphs containing findings of fact and conclusions of law,
      indicating that some type of evidence or testimony was heard or
      considered. Riggall v. State, 590 S.W.2d 460 (Tex. Crim. App. 1979).
      Since there was some type of "proceeding" in that case, the Court of
      Criminal Appeals held that Riggall or his appointed counsel should
      have been present. In the present case, there is nothing to indicate that
      there was any kind of "proceeding" with regard to the denial of
      Watkins's motion. See Jones v. State, No. 14-87-00951-CR, 1989
WL 31803 at *l-2, 1989 Tex. App. LEXIS 758 at *4 (Tex. App.—
      Houston [14th Dist.] April 6, 1989, no pet.) (not designated for
      publication) (no violation of article 28.01 where there was only a
       handwritten notation on the motion to dismiss court appointed counsel
       which read "Denied," together with the date and the signature of the
       trialjudge). We believe that Riggall is distinguishable since the record
       shows nothing other than the order signed by the trial court that it
       considered Watkins's motion to indicate that a proceeding was held.
       There are no findings in the order or other indications that evidence or
       testimony was heard or considered.

              We find that a more analogous case to the case at bar is Malcom
       v. State. Malcom v. State, 628 S.W.2d 790 (Tex. Crim. App. 1982).
       In Malcom, there was no formal written order, but there was a
       notation on a docket sheet that a motion to dismiss counsel was
       overruled. The Court of Criminal Appeals held that the trial court's
      action of overruling the motion was not a "proceeding" under article
      28.01. Malcom, 628 S.W.2d at 792. By application of the holdings of
      Malcom and Riggall, we find that the trial court in this case did not
      violate article 28.01.

Id. at 775-76.   We likewise conclude that the facts of this case are more like


Malcom than Riggall. There is no record of a hearing or any type of proceeding on

June 26, 2014, the date the trial court signed the complained-of order. The order

itself states only that "[t]he foregoing motion is in all things denied." Because

nothing in the record—including the language of the June 26 order—indicates that

the trial court's signing the denial order was a proceeding under article 28.01, we

conclude that appellant has not shown that the trial court violated article 28.01.

      To the extent that appellant argues that his due process rights were violated

by the trial court's ruling on appellant's motion to dismiss outside appellant's

presence, we reject that argument as well. A defendant has constitutional right to

be present "whenever [the defendant's] presence has a relation, reasonably

substantial, to the fullness of his opportunity to defend against the charge."

Routier v. State, 112 S.W.3d 554, 577 (Tex. Crim. App. 2003) (quoting Snyder v.

Massachusetts, 291 U.S. 97, 105-06, 54 S. Ct. 330, 332 (1934)). The "presence of

a defendant is a condition of due process to the extent that a fair and just hearing

would be thwarted by his absence, and to that extent only." Id. (quoting Snyder,

291 U.S. at 107-08, 54 S. Ct. at 333)). Given that appellant was present at the

June 25, 2014 pretrial proceeding, and given that there was no proceeding held on
June 26, 2014 when the trial court signed the order denying appellant's motion,

appellant has not established that the trial court's ruling on the motion without his

being present denied his right to due process.

      We overrule appellant's sole issue.

                                     CONCLUSION


      We affirm the trial court's judgment.




                                                 Sherry Radack
                                                 Chief Justice


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. Tex. R. App. P. 47.2(b).